Title: To Thomas Jefferson from Albert Gallatin, 19 November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Treasury Department Nover. 19th 1801
Enclosed are the letters by this mail. The application of A. Bell, at all events, comes too late; the new collector Mr Marsh might have been informed, when appointed, that he must consider Mr Bell’s removal as a resignation and claim only one half of the commission on uncollected outstanding duties; but he appears to me to have now acquired a legal right to the whole commission. The case of Mr Powell of Savannah where the removal has been considered as a resignation was different. He had, in fact, resigned before he received an account of his removal and whilst he was acting as collector.
Whether a row-boat should be allowed to Mr Marsh is a matter of detail which will be decided after a conference with the Comptroller. His letter is sent to show his opinion of the spirit of the courts.
Ought any notice be taken of A. M’Lane’s letter? Brunson’s news paper is the Gazette of the United States, lately “Wayne’s.” I have not seen the piece.
I enclose the navy estimate for the year 1802 amountg. to Drs. 1,101,000. If it can be reduced to about six hundred thousand dollars, it is probable we may do without inter[nal] taxes. As connected with that question, I send it; the recapitulation of the two last pages shows the general items. But, it would be eligible to have it returned to me as early as Saturday. I will be fully ready to wait on you any day after Sunday next on the subject of finances.  The proceeds of the quarter ending 30th Septer. last are still greater than any former one—the impost having yielded Drs. 2,980,000 actually paid in the Treasury.
With sincere respect & attachment I have the honor to be Dear Sir Your most obedt. Servt.
Albert Gallatin
